Citation Nr: 1207740	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  94-46 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active military service from October 1967 to October 1969 and from February 1973 to April 1973.  He was also a member of a reserve component from March 1989 to November 1990 in connection with his membership in the New Jersey Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that the procedural history of this case is a lengthy one, involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Appeals (Court).  The case was most recently before the Board in October 2010 at which time the Board remanded the Veteran's claims of service connection for left knee, right knee, and left ankle disabilities for additional development.

The Court has held that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  

In its October 2010 remand, the Board noted that the Veteran was not alleging that his current knee and left ankle disabilities were related to any injury occurring during his two periods of active duty.  Rather, the Veteran had specifically asserted that his claimed disabilities were related to an injury sustained in 1990 when he jumped out of a truck and landed in a ravine during summer camp training with the New Jersey Army National Guard.  

The Board further noted that personnel records showed that the Veteran had several days of inactive duty training (INACDUTRA) during the period from March 29, 1990, to November 11, 1990, during which the claimed injury could have occurred.  The Board found that although there were no service treatment records (STRs) available for review subsequent to a November 1988 entrance examination for the New Jersey Army National Guard, the Veteran had set forth a plausible set of circumstances for an injury occurring during INACDUTRA.  

Thus, the Board remanded the matters on appeal for the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination for the purpose of determining whether he has a current left knee, right knee, and/or left ankle disability that is related to his service.  An examination was conducted in November 2010.  The examiner stated that he had reviewed the claims folder and the request for remand, noting the Veteran's assertion that he had injured his knees and left ankle when he jumped out of a truck during service.  The examiner diagnosed osteoarthritis of the knees and left ankle, with associated bilateral knee pain.  

As to the requested opinion, the VA examiner opined that the Veteran's bilateral knee and left ankle pains were less likely as not caused by or a result of the Veteran's reported in-service injury.  The examiner noted that the Veteran was vague about the initial injury, but that he did report being seen for treatment and was informed that he had a bruise.  The examiner stated that a review of the evidence of record showed cartilage damage long after discharge from service and surgeries on the right and left meniscus in 1997 and 1999.  The November 2010 examination failed to reveal any evidence of meniscal damage.  The examiner noted that the Veteran's knee function was normal, as was examination of the ankle.  The examiner then opined that the Veteran's complained-of knee and left ankle pain was related to osteoarthritis.  The examiner founds the Veteran's x-rays to be "telling," noting that x-rays taken in 1997 were normal but x-rays taken in 2006 revealed mild osteoarthritis.  The examiner also indicated that the Veteran was significantly obese, which he stated was a significant risk factor for the development of osteoarthritis.  The examiner thus concluded that the Veteran had failed to provide a link from any injury in service to his current knee pain.

Upon review of the November 2010 VA examiner's opinion, the Board finds that that opinion lacks full compliance with the terms of the October 2010 remand.  Although diagnosing bilateral knee and left ankle osteoarthritis, which the examiner found to be the cause of the Veteran's knee and left ankle pain, the examiner failed to specifically opine as to the likelihood that the Veteran's osteoarthritis was related to his military service and, in particular, to the stated in-service injury during INACDUTRA.  In its October 2010 remand, the Board requested the examiner to "identify the disabilities affecting the left ankle, right knee, and left knee, if any," and to "provide an opinion as to the medical probabilities that the Veteran has a current left ankle, right knee, and/or left knee disability that is related to his military service, particularly his stated in-service injury during INACDUTRA when he jumped out of a truck into a ravine."  While the examiner noted that obesity was a significant risk factor for developing osteoarthritis, he did not discuss the medical probabilities that the Veteran's osteoarthritis was related to the alleged injury during INACDUTRA other than to say that the Veteran had failed to provide a link from any injury in service to the knee pain he now experiences.  What is missing is an explanation of the Veteran's problems with pain prior to when arthritis was first shown on x-ray.  

Further, although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

Although the VA examiner opines that the Veteran's bilateral knee and left ankle pain are secondary to his osteoarthritis, a review of the record shows that the Veteran's complaints of knee and left ankle pain pre-date the objective evidence of osteoarthritis.  Given this evidence, the Board finds that the November 2010 VA examiner's opinion is inadequate in that it did not account for such information.  See Stefl, supra.  Accordingly, the Board finds that the matters must be remanded for clarification, and, if necessary, another examination.  Specifically, the November 2010 VA examiner should be asked to provide an addendum that (1) opines as to whether it is at least as likely as not the Veteran's diagnosed bilateral knee and left ankle osteoarthritis is related to his stated in-service injury during INACDUTRA when he jumped out of a truck into a ravine and (2) discusses specifically the evidence relied upon to support his finding that the Veteran does not have a current disability of the left ankle, right knee, and/or left knee that originated during INACDUTRA, which has been manifested by pain since that time.  

In forming his opinion, the examiner is to specifically consider the Veteran's description of his in-service injury as set forth in the transcript of a 1994 hearing before the RO.  The examiner should discuss whether the injury, as described by the Veteran, is the type of injury that could have resulted in, or contributed to, his currently diagnosed osteoarthritis, or any other knee disability in existence at any point since 1993, to include his previously noted cartilage and/or meniscal damage.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the first element of service connection is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  The examiner should also discuss whether the evidence, to include the Veteran's lay statements, supports a finding that a left or right knee or left ankle disability resulted from injury during a period of INACDUTRA.  Cf. McManaway v. West, 13 Vet. App. 60, 67 (1999).

The Board again emphasizes that the Veteran is not alleging that his claimed knee and left ankle disabilities are related to his period of active duty from October 1967 to October 1969.  Indeed, as noted by the Veteran's then-representative and VA's General Counsel in a March 2008 Joint Motion filed with the Court, the Veteran's "1993 claim does not invoke a theory of entitlement related to his first period of service, the claims for which were the subject of [a] 1970 rating decision."  The parties specifically agreed that the Veteran's claims of service connection for right and left knee disabilities were for knee disabilities incurred as a result of injury sustained during service with the National Guard.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the VA examiner who examined the Veteran in November 2010 and obtain from him an addendum to his examination report that provides an extended rationale for his opinion regarding the etiology of the Veteran's claimed bilateral knee and left ankle disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the clarification sought.  The examiner must review the Veteran's testimony provided during his 1994 RO hearing regarding his alleged in-service injury.  The examiner is then requested to include the following findings in his addendum report:

a)  is it is at least as likely as not that the Veteran's diagnosed bilateral knee and left ankle osteoarthritis is related, even in part, to his stated in-service injury during INACDUTRA when he jumped out of a truck into a ravine.

b)  is it at least as likely as not that any knee or left ankle disability diagnosed at any point since 1993, to include the Veteran's previously noted cartilage and/or meniscal damage, originated during INACDUTRA or is related, even in part, to his stated in-service injury during INACDUTRA when he jumped out of a truck into a ravine.  The examiner should comment on whether the evidence, to include the Veteran's lay statements, supports a finding that a left knee, right knee, or left ankle disability resulted from injury during a period of INACDUTRA in 1990.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his opinion(s).  This includes reference to lay and medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  Among other things, the examiner should explain or account for the pain the Veteran experienced even before arthritis was shown on x-ray.

(If the November 2010 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the questions posed in the preceding paragraphs.)

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues of service connection for left ankle, right knee, and left knee disabilities.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

